Gresham, J.
Michel Thomas, a full-blood Indian of the Chippewa bdbe, was convicted of the murder of David Corbine, a half-breed of the same tribe, and a motion was made in arrest of judgment. Section 9 of the act making appropriations for the Indian department for the fiscal year ending June 30, 1886, (Act March 3, 1885; 23 St. at Large, p. 385,) reads:
*489“That immediately upon and after the date of the passage of this act all Indians committing against the person or property of another Indian, or other person, any of the foliowing crimes, namely, murder, manslaughter, rape, assault with intent to kill, arson, burglary, and larceny, within any territory of the United States, and either within or without an Indian reservation, shall be subject therefor to the laws of such territory relating to said crimes, and shall be tried therefor in the same courts and in the same manner, and shall be subject to the same penalties, as are all other persons charged with the commission of said crimes, respectively; and the said courts are hereby given jurisdiction in all such eases; and all such Indians, committing any of the above crimes against the person or property of another Indian, or other person, within the boundaries of any state of the United States, and within the limits of any Indian reservation, shall be subject to the same laws, tried in the same courts and in the same manner, and subject to the same penalties, as are all other persons committing any of the above crimes within tiie exclusive jurisdiction of the United States.”
The indictment charged that the offense was committed in the state of Wisconsin, within the limits of Lac Courtes Oreilles Indian Reservation. Section 7 of an act passed in 1846, (9 St. at Large, p. 58,) admitting the territory of Wisconsin into the Union as a state, ceded to the state, for the use of schools, section 16 in every township of public lands within the state not sold or otherwise disposed of. The United States entered into a treaty with the Chippewa Indians in 1854, by which, in consideration of certain relinquishments made by them, the government agreed to set apart and withhold from sale a tract of land on Lac Courtes Oreilles, equal in extent to three townships, the boundaries of which should be thereafter agreed upon or fixed under the direction of the president. The lands in that part of the state were not surveyed until a year after the treaty. In 1859 Lac Courtes Oreilles reservation was established in accordance with the terms of the treaty, and the chiefs and headmen, who represented the tribe, agreed to use every effort to induce their people to abandon the lands ceded to the United States by the treaty, and reside upon the reservation. In 1872 the Indian department sent to the slate's land-office a map of the reservation, showing the exterior boundaries, as well as interior lines, embracing lands not made part of the reservation. The offense was committed on one of the sixteenth sections thus designated on the map. The stale sold this section in 1865, and its grantee entered into possession, and denuded the land of its pine timber. The title to the sixteenth sections of the surveyed lands vested in the state when it became a member of the Union under the act of 1846, and the title to the sixteenth sections in the unsnrveyed public domain in the state vested in it when those sections were subsequently located and defined by surveys. The sixteenth sections within the exterior boundaries of the reservation, as it was agreed upon and established in 1859, had belonged to the stale since 1855, and the government had no more right to take them for an Indian reservation than it had to take the lands of individual proprietors for the same purpose. The state’s right of dominion over these sections, including the right to sell, became complete when they were located by the survey in 1855. The government’s right to occupy or otherwise control them then ceased, and it *490follows that the Indians thereafter acquired no right of occupancy from the government. The offense was committed in 1889, on one of the sixteenth sections within the outer boundaries of the reservation, but not on land constituting part of it. That section was sold by the state in 1865, and the purchaser entered into possession, and denuded it of its pine timber, as he lawfully might. A fair interpretation of the last clause of the statutes quoted shows that congress intended to confer jurisdiction on the federal courts to punish Indians who committed the specified offenses upon an Indian reservation in a state; that is, upon lands belonging to the United States within a state, and occupied by Indians as a reservation.
The court has no jurisdiction of the offense, and the motion is sustained.